Citation Nr: 1443291	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  02-14 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for Bell's palsy of the left side prior to November 20, 2012.

2.  Entitlement to a rating in excess of 10 percent for Bell's palsy of the left side from November 20, 2012.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Louisville, Kentucky RO, which denied the Veteran's claim for an increased (compensable) evaluation for Bell's palsy of the left side.  

In April 2004, the Board denied the Veteran's claim for an increased (compensable) rating for Bell's palsy of the left side.  He then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2006 order, the Court vacated the Board's April 2004 decision and remanded the matter to the Board for readjudication.  In May 2007, the Board remanded the claim to the RO for further development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in February 2009.  

In May 2009, the Board again denied the Veteran's claim of entitlement to an increased (compensable) evaluation for Bell's palsy of the left side.  The Veteran once again appealed to the Court.  A Joint Motion for Remand was submitted in February 2010, and in February 2010 the Court issued an order granting the motion and the matter was remanded to the Board for readjudication consistent with the motion.  

In August 2010, the Board remanded the case for further evidentiary development.  A supplemental statement of the case (SSOC) was issued in May 2012.  

In July 2013, the Board again denied the Veteran's claim of entitlement to an increased (compensable) evaluation for Bell's palsy of the left side.  The Veteran once again appealed to the Court.  A Joint Motion for Remand was submitted in February 2014, and in February 2014 the Court issued an order granting the motion and the matter was remanded to the Board for re-adjudication.  

In March 2014, the RO issued a rating decision in which it increased the evaluation for the Veteran's Bell's palsy of the left side from 0 percent to 10 percent, effective from November 20, 2012.  


REMAND

The Court has remanded this case for re-adjudication to include consideration of all possible disabilities associated with the Veteran's service-connected Bell's palsy of the left side, including a question of whether any damage to the 5th cranial nerve is encompassed in the current claim or whether such a claim is separate.  

In the July 2013 decision, the Board determined that a compensable rating was not warranted for Bell's palsy of the left side.  In making that determination, the Board relied on results from a December 2010 VA examination.  The December 2010 VA examiner noted that the Veteran had classic symptoms of the residuals of 7th cranial nerve neuritis, twitching of the eyelid, biting of left side of the tongue.  The examiner also stated that the Veteran had current demonstrable subtle residual physical changes of a left 7th cranial nerve palsy.  The examiner noted that those symptoms have been continuous since the onset of the Veteran's Bell's palsy.  The examiner observed that the medical neurological literature accepts that symptoms such as the Veteran described, can be long-term residuals of a left 7th cranial nerve palsy.  The examiner noted that the overall impairment of all these symptoms taken together was moderate.  

Based upon the above clinical findings, the Board determined that, even though the December 2010 examiner referred to moderate disability, it was clear that the examiner was not referring to 7th cranial nerve damage, but to other problems.  The Board found that, since the only disability rating question was the rating of the service-connected 7th cranial nerve, and no other nerve or secondary issues, and because it had been made clear through the years that the Bell's palsy resolved and that there had been no clinically observed dysfunction of the muscles affected by the 7th nerve, a compensable rating was not warranted.  In reaching that conclusion, the Board observed that there had been references to damage to the 5th nerve, but pointed out that any 5th nerve impairment had not been service connected.  

The parties to the joint motion found that, despite the Board's conclusion regarding the 5th nerve, the Board had failed to consider whether, in pursuing a claim for a higher rating for Bell's palsy, the Veteran had raised a claim of service connection for 5th nerve damage.  The joint motion noted that the record contains evidence that damage to other nerves, such as the fifth cranial nerve, may be associated with the service-connected Bell's palsy.  Specifically, the parties to the joint motion cited language from an April 2012 VA examination report, wherein the examiner stated "it appears that he may have suffered from cranial nerve palsy involving the V and VII cranial nerves . . . he does have some subjective decreased sensation in his face which could be secondary to a concomitant V cranial nerve dysfunction."  See page 7of joint motion.  

The parties to the joint motion agreed that in using the word "concomitant," the April 2012 VA examiner may have been linking the fifth and seventh cranial nerve conditions.  Therefore, it was determined that the Board should consider whether a claim has been "raised for service-connected benefits for a disability associated with the fifth cranial nerve, and if so, whether such a claim is encompassed by the current claim on appeal, or whether such a claim is separate."  

In order to comply with the joint motion, pursuant to this remand, the agency of original jurisdiction (AOJ) must schedule a VA neurological examination, and, in so doing, the examiner should clearly set out the true nature and extent of the Veteran's service-connected Bell's palsy.  (The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).)  In conjunction with the development outlined below, the examiners should objectively test the Veteran for all present symptoms associated with his service-connected Bell's palsy on the left side.  The examiner should indicate whether or not any damage found to other nerves, including the fifth cranial nerve, is part of the service-connected disability-Bell's palsy.

Therefore, in accordance with the joint motion, the case is hereby REMANDED for the following actions: 

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for Bell's palsy of the left side.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the VA cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The AOJ should thereafter arrange for a VA examination by a neurologist in order to determine the nature, extent, and current severity of the Veteran's service-connected Bell's palsy on the left side.  The claims folder, including a copy of this remand and any relevant medical records contained in the Virtual VA system, must be sent to the examiner for review in conjunction with the examination.  All necessary tests and studies deemed necessary to definitively determine the extent of impairment due to Bell's palsy should be conducted.  The examiner is to set forth all findings in detail.  After reviewing the file, obtaining a detailed history from the Veteran, and examining him, the examiner should provide an opinion as to the extent of impairment of the left 7th cranial nerve.  The examiner should identify each sign or symptom caused by the palsy and describe the overall impairment in terms consistent with the rating criteria--less than moderate, moderate, or severe incomplete paralysis or complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8207.  Any other nerve affected by the service-connected Bell's palsy should be addressed by the examiner in like fashion.  In this regard, the examiner should provide a definite opinion as to what nerves are affected by this Veteran's Bell's palsy.  (See footnote 1 of the February 2014 joint motion where the parties to the motion indicate that there is a lack of clarity regarding what Bell's palsy is.  The neurologist should definitively state what it is and how this Veteran has been affected, including a delineation of which nerves have been affected by the Veteran's Bell's palsy.  Specifically, the examiner should indicate whether the Veteran currently suffers from damage to the fifth cranial nerve, and if so, whether the damage is due to the service-connected Bell's palsy of the left side of the face.)  The examiner should provide a rationale for all conclusions.  

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If a benefit sought remains denied, the Veteran and his attorney should be furnished an SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  Thereafter, the Veteran and his attorney should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



